             Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRANDON CALVO,

                                   Plaintiff,
                                                                  20-CV-10859 (LLS)
                       -against-
                                                                 ORDER TO AMEND
AMALGAMATED HOUSING CORP.,

                                   Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff brings this pro se action, alleging that Defendant Amalgamated Housing Corp.,

his former employer, discriminated against him by “fail[ing] to make reasonable

accommodations for an injury sustained at work.” (ECF No. 2 at 4, 5.) 1 By order dated January

28, 2021, the Court granted Plaintiff’s request to proceed in forma pauperis (IFP). For the

reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within sixty

days of the date of this order.

                                       STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).




       1
            Page numbers refer to those generated by the Court’s electronic filing system.
           Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 2 of 15




        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff, Brandon Calvo, using the Court’s form complaint for employment

discrimination, brings this action alleging employment discrimination. Plaintiff fails to check any

boxes on the form complaint to indicate the claims he seeks to raise. He does, however, attach to

his complaint a May 26, 2019 letter from the Equal Employment Opportunity Commission




                                                   2
              Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 3 of 15




(EEOC), acknowledging receipt of Plaintiff charge of employment discrimination under Title VII

of the Civil Rights Act of 1964 (Title VII) and the Americans with Disabilities Act (ADA).

        Plaintiff’s complaint includes the following allegations:

        Before having dropped my case, my former attorney at Phillips and Associates,
        (45 Broadway #430, NY, NY 10006) Erica L. Shnayder had filed my case with
        the EEOC.

(ECF No. 2 at 5.) Plaintiff further alleges:

        I was wrongfully terminated by my former employer. I believe to be entitled to
        monetary relief for damages based on employer’s failure to reasonably
        accomodate me regarding injury sustained while on duty.

(Id. at 5.)

        Plaintiff checks boxes on the form complaint indicating that he exhausted his

administrative remedies by filing a charge with the EEOC, and that he received a notice of right

to sue from the EEOC. But what Plaintiff has attached to his complaint is a May 26, 2019 letter

from the EEOC acknowledging receipt of Plaintiff’s charge and indicating that the charge is

pending. Plaintiff seeks unspecified monetary damages.

                                           DISCUSSION

A.      Title VII and ADA Claims

        Title VII provides that “[i]t shall be an unlawful employment practice for an employer . . .

to fail or refuse to hire or to discharge any individual, or otherwise to discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex or national origin.” 42 U.S.C. § 2000e-2(a).

        Similarly, the ADA “prohibits discrimination against a ‘qualified individual on the basis

of disability’ in the ‘terms, conditions, and privileges of employment.’” Kinneary v. City of New

York, 601 F.3d 151, 155 (2d Cir. 2010) (quoting 42 U.S.C. § 12112(a)). A person is disabled




                                                  3
          Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 4 of 15




under the ADA if the person has “a physical or mental impairment that substantially limits one or

more major life activities.” 42 U.S.C. § 12102(1)(A).

       These antidiscrimination provisions prohibit employers from mistreating an individual

because of the individual’s protected characteristics, Patane v. Clark, 508 F.3d 106, 112 (2d Cir.

2007), or retaliating against an employee who has opposed any practice made unlawful by those

statutes, see Crawford v. Metro. Gov’t, 555 U.S. 271, 276 (2009) (holding that conduct is

protected when it “confront[s],” “resist[s],” or “withstand[s]” unlawful actions). Mistreatment at

work that occurs for a reason other than an employee’s protected characteristic or opposition to

unlawful conduct is not actionable under these federal antidiscrimination statutes. See Chukwuka

v. City of New York, 513 F. App’x 34, 36 (2d Cir. 2013) (quoting Brown v. Henderson, 257 F.3d

246, 252 (2d Cir. 2001)).

       At the pleading stage in an employment discrimination action, “a plaintiff must plausibly

allege that (1) the employer took adverse employment action against him, and (2) his race, color,

religion, sex, or national origin was a motivating factor in the employment decision.” Vega v.

Hempstead Union Free Sch. Dist., 801 F.3d 72, 86 (2d Cir. 2015). The plaintiff “may do so by

alleging facts that directly show discrimination or facts that indirectly show discrimination by

giving rise to a plausible inference of discrimination.” Id. at 87.

       Plaintiff’s allegations of discrimination under Title VII and the ADA are insufficient to

state claims under these statutes. Plaintiff does not allege facts suggesting that his employer took

any adverse action against him based on any protected characteristic. Plaintiff also does not

describe the nature of his injury or suggest that any adverse acts occurred because of his injury.

       If Plaintiff chooses to amend his complaint, he must allege facts showing or suggesting

that Defendant took adverse employment action against him because of an impermissible factor.




                                                  4
            Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 5 of 15




He should also complete Section V of the Court’s amended complaint form, which asks

questions regarding the steps Plaintiff has taken to exhaust his administrative remedies and the

status of his charge. 2

                                       LEAVE TO AMEND

        Plaintiff is granted leave to amend his complaint to detail his employment discrimination

claims. In the statement of claim, Plaintiff must provide a short and plain statement of the

relevant facts supporting each claim against each defendant named in the amended complaint.

Plaintiff is also directed to provide the addresses for any named defendants. To the greatest

extent possible, Plaintiff’s amended complaint must:

        a) give the names and titles of all relevant persons;

        b) describe all relevant events, stating the facts that support Plaintiff’s case including
           what each defendant did or failed to do;

        c) give the dates and times of each relevant event or, if not known, the approximate date
           and time of each relevant event;

        d) give the location where each relevant event occurred;

        e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
           describe the injuries Plaintiff suffered; and

        f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
           relief, or declaratory relief.

        Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the



        2
          Although administrative exhaustion under Title VII is an affirmative defense and not a
pleading requirement, if Plaintiff has not exhausted, his complaint may be subject to dismissal at
a later stage.


                                                  5
           Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 6 of 15




original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff is granted leave to file an amended complaint that complies with the

standards set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se

Intake Unit within sixty days of the date of this order, caption the document as an “Amended

Complaint,” and label the document with docket number 20-CV-10859 (LLS). An Amended

Complaint for Employment Discrimination form is attached to this order. No summons will issue

at this time. If Plaintiff fails to comply within the time allowed, and he cannot show good cause

to excuse such failure, the complaint will be dismissed for failure to state a claim upon which

relief may be granted.

SO ORDERED.

Dated:     February 10, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  6
               Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 7 of 15




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK




Write the full name of each plaintiff.                            _____CV_______________
                                                                  (Include case number if one has been
                                                                  assigned)
                         -against-                                     Do you want a jury trial?
                                                                           ‫ ܆‬Yes     ‫ ܆‬No




Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

                                           AMENDED
                 EMPLOYMENT DISCRIMINATION COMPLAINT


                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed with
   the court should therefore not contain: an individual’s full social security number or full birth
   date; the full name of a person known to be a minor; or a complete financial account number. A
   filing may include only: the last four digits of a social security number; the year of an individual’s
   birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
   of Civil Procedure 5.2.




Rev. 3/24/17
          Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 8 of 15




I.     PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                        Middle Initial           Last Name



Street Address


County, City                                       State                          Zip Code


Telephone Number                                   Email Address (if available)

B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant 1:
                   Name

                   Address where defendant may be served


                   County, City                              State                    Zip Code

Defendant 2:
                   Name


                   Address where defendant may be served


                   County, City                              State                    Zip Code




                                                                                                 Page 2
           Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 9 of 15




Defendant 3:

                   Name


                   Address where defendant may be served


                   County, City                      State               Zip Code

II.      PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:

Name

Address


County, City                               State                    Zip Code

III.     CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

       ‫ ܆‬Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
         employment discrimination on the basis of race, color, religion, sex, or national
         origin

            The defendant discriminated against me because of my (check only those that
            apply and explain):

               ‫ ܆‬race:

               ‫ ܆‬color:

               ‫ ܆‬religion:

               ‫ ܆‬sex:

               ‫ ܆‬national origin:




                                                                                    Page 3
        Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 10 of 15




    ‫ ܆‬42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

            My race is:

    ‫ ܆‬Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
      employment discrimination on the basis of age (40 or older)

            I was born in the year:

    ‫ ܆‬Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
      discrimination on the basis of a disability by an employer that constitutes a
      program or activity receiving federal financial assistance

            My disability or perceived disability is:

    ‫ ܆‬Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
      employment discrimination on the basis of a disability

            My disability or perceived disability is:

    ‫ ܆‬Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
      employment discrimination on the basis of leave for qualified medical or family
      reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

    ‫ ܆‬New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
      employment discrimination on the basis of age, race, creed, color, national
      origin, sexual orientation, military status, sex, disability, predisposing genetic
      characteristics, marital status

    ‫ ܆‬New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
      employment discrimination on the basis of actual or perceived age, race, creed,
      color, national origin, gender, disability, marital status, partnership status,
      sexual orientation, alienage, citizenship status

    ‫ ܆‬Other (may include other relevant federal, state, city, or county law):
    




                                                                                    Page 4
           Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 11 of 15




IV.       STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

      ‫ ܆‬did not hire me

      ‫ ܆‬terminated my employment

      ‫ ܆‬did not promote me

      ‫ ܆‬did not accommodate my disability

      ‫ ܆‬provided me with terms and conditions of employment different from those of
        similar employees

      ‫ ܆‬retaliated against me

      ‫ ܆‬harassed me or created a hostile work environment

      ‫ ܆‬other (specify):

      

B. Facts
State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                               Page 5
          Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 12 of 15




V.      ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.
Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      ‫ ܆‬Yes (Please attach a copy of the charge to this complaint.)

            When did you file your charge?

      ‫ ܆‬No

Have you received a Notice of Right to Sue from the EEOC?

      ‫ ܆‬Yes (Please attach a copy of the Notice of Right to Sue.)

            What is the date on the Notice?

            When did you receive the Notice?

      ‫ ܆‬No

VI.     RELIEF

The relief I want the court to order is (check only those that apply):

      ‫ ܆‬direct the defendant to hire me

      ‫ ܆‬direct the defendant to re-employ me

      ‫ ܆‬direct the defendant to promote me

      ‫ ܆‬direct the defendant to reasonably accommodate my religion

      ‫ ܆‬direct the defendant to reasonably accommodate my disability

      ‫ ܆‬direct the defendant to (specify) (if you believe you are entitled to money
        damages, explain that here)




                                                                                          Page 6
          Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 13 of 15




VII.    PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code

Telephone Number                                        Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes     ‫ ܆‬No

       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form.




                                                                                                Page 7
              Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 14 of 15


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
             Case 1:20-cv-10859-LLS Document 4 Filed 02/11/21 Page 15 of 15




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Name (Last, First, MI)



Address                         City                     State                      Zip Code


Telephone Number                                         E-mail Address


Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
